DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on April 30, 2021.  Claims 1 – 20 are pending and examined below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0194354 A1 to TAKEDA (herein after "Takeda") in view of Japanese Patent No. JP 2006/137306 A to HISAE (herein after "Hisae"), and further in view of U.S. Patent Application Publication No. US 2020/0290618 A1 to CONRAD et al. (herein after "Conrad").
As to Claim 1, 
Takeda’s vehicle control system discloses a method for use in a host vehicle (see Figs. 2, 6 - 7, ¶0018, ¶0136.  

    PNG
    media_image1.png
    631
    429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    642
    447
    media_image2.png
    Greyscale

In particular, see Fig. 6 ~ process method steps S102 - S112, Takeda discloses a vehicle control method based upon a lane change control unit 110 that performs a lane change from outputs received from a determination part 112 being informed by a target position candidate setting part 111, another vehicle position change estimation part 114, and target position determination part 116), the method comprising: 
determining a lead vehicle based on a proximate distance between the host vehicle and a lead vehicle candidate (see Fig. 7 ~ S200 - S204, Fig. 8, ¶0098, ¶0161, inter-vehicle distance control unit 140 utilizes determination part 141 to establish a distance between host vehicle and  lead vehicle (a frontward traveling vehicle); 
determining a region of interest by a longitudinal distance based on a speed of the host vehicle (see ¶0098 - ¶0103, In particular, Fig. 16, ¶0114 - ¶0120, lane-change-target-position), 
a steering angle of the host vehicle (see Fig. 2, ¶0063, ¶0108, and ¶0135, steering device 74 determines the steering angle of the host vehicle), and 
a yaw rate of the host vehicle (see Fig. 2 and ¶0060, vehicle sensor 60 includes a yaw rate sensor to determine the yaw rate of the host vehicle), and 
a first lateral distance based on a width of the lead vehicle (see Figs. 8 - 10 and ¶0093 - ¶0097, Takeda teaches by principle, precept, and example wherein a lead vehicle (frontward vehicle ahead of lane change target position) is used as a reference respective to a corresponding virtual vehicle vm to establish a first lateral distance based on a width of another lead vehicle (the virtual vehicle vm)), 
wherein the region of interest is a potential area of travel of the host vehicle.  (See Figs. 8,16, ¶0093, ¶0114 - ¶0120.  

    PNG
    media_image3.png
    893
    542
    media_image3.png
    Greyscale

In particular, see Fig. 8, lane-change-target-position T is described as a potential area of travel of the host vehicle). 
However, Takeda does not explicitly disclose a method for use in a host vehicle comprising detecting a turn indicator of the host vehicle;
increasing the region of interest by a second lateral distance in response to the detection of the turn indicator,
 wherein the increased region of interest includes a neighbor vehicle, and 
wherein the second lateral distance is based on a width of the neighbor vehicle; 
computing a feedback force based on a deceleration estimate of the lead vehicle and a deceleration estimate of the neighbor vehicle; and 
adjusting an accelerator pedal output (APO)-to-torque conversion based on the computed feedback force.
Hisaie’s work presents a single pedal vehicle control system wherein the accelerator pedal reaction force is based on the driving conditions around the vehicle, and adjusts the accelerator pedal reaction force based on the detected driving behavior intention of the driver.
Hisaie further teaches detecting a turn indicator of the host vehicle (see Fig. 1 ~ driving behavior measurement unit 110 of winker (of which winker is not illustrated).  

    PNG
    media_image4.png
    603
    561
    media_image4.png
    Greyscale

See Fig. 4 ~ S107 - S109.  

    PNG
    media_image5.png
    833
    458
    media_image5.png
    Greyscale

See ¶0011, ¶0032 - ¶0033, wherein  the driving behavior measurement unit 110 detects a turn indication of a host vehicle); increasing the region of interest by a second lateral distance in response to the detection of the turn indicator (see ¶0032 - ¶0033, teaches wherein response to the detection of the turn indicator, the region of interest increases by a second lateral distance),
 wherein the increased region of interest includes a neighbor vehicle (see ¶0023 - ¶0024 and ¶0032 - ¶0034, teaches wherein a target area is identified between the host vehicle and a neighbor vehicle), and computing a feedback force based on a deceleration estimate of the lead vehicle and a deceleration estimate of the neighbor vehicle (see Figs. 1 - 4, ¶0032 - ¶0033, ¶0039 - ¶0043 and ¶0048.  In particular, see ¶0032 - ¶0033, teaches wherein a deceleration estimate of the neighbor vehicle respective to a deceleration estimate of the lead vehicle is subsequently used to compute a feedback force (operation reaction force)); and adjusting an accelerator pedal output (APO)-to-torque conversion based on the computed feedback force.  (See Figs. 1 - 4.  See ¶0039 - ¶0043 and ¶0048, teaches wherein response to an estimated driving behavior intention of the driver (i.e., winker / turn signal light being activated, thus signaling the driver's intent to perform a lane change), an accelerator pedal 90 and its controlling servomotor 80 is adjusted respective, such that the computed feedback force (operation reaction force) based upon a torque conversion from the accelerator pedal reaction force control device 70).
Takeda is analogous art to the claimed invention as it relates to a lane change control  system in that it provides detection of peripheral surrounding vehicles to the host vehicle. Hisaie is analogous art to the claimed invention as it relates to a single pedal vehicle control system and are analogous to Takeda as it relates to lane change control, but goes further in that in response to the driver behavior intention of making a lane change as detected and confirmed when a turn signal is activated, Hisaie incorporates adjusting an accelerator pedal output to torque conversion based on the computed feedback force.  (See MPEP § 2141.01(a) )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system with detection of a turn indicator of the host vehicle and in response to the detection of the turn indicator, adjusting an accelerator pedal output-to-torque conversion based on the computed feedback force, as taught by Hisaie, to reduce the accelerator pedal reaction force when the driver’s lane change intention is detected (see ¶0002 of Hisaie), thereby enabling benefits, including but not limited to: achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle, before the accelerator pedal reaction force decreases. 

Conrad’s work presents performing adaptive control of an automated lane change of an ego vehicle wherein a deceleration needed by a target vehicle over a braking distance is determined, where the braking distance is less than the target distance, to match the speed of the vehicle, and determines whether the deceleration exceeds a threshold deceleration; and only permits the automated lane change of the ego vehicle where the deceleration does not exceed the threshold deceleration.
Conrad further teaches wherein the second lateral distance is based on a width of the neighbor vehicle.  (See Fig. 4, ¶0040 - ¶0042.  In particular, see Fig. 4.

    PNG
    media_image6.png
    874
    400
    media_image6.png
    Greyscale

See ¶0042, Conrad teaches adaptive control of an automated lane change wherein the second lateral distance is based on a width of the neighbor vehicle (target vehicle 200).
Conrad is analogous art to the claimed invention as it relates to an automated lane change control system and is analogous to Takeda and Hisaie as it relates to establishing deceleration thresholds when performing the automated lane change; and then goes further in that Conrad teaches permitting the automated lane change of the ego vehicle where the deceleration does not exceed the threshold deceleration..  (See MPEP § 2141.01(a) )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system wherein the second lateral distance is based on a width of the neighbor vehicle, as taught by Conrad, to prevent an automated lane change that may otherwise be taken (see ¶0030 of Conrad), thereby enabling benefits, including but not limited to: enhanced vehicle safety; reliable, conditional lane change control; and achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle.
As to Claim 2, 
Modified Takeda substantially discloses the method of claim 1.
However, Takeda does not explicitly disclose wherein the processor is configured to compute the feedback force based on a minimum function of the deceleration estimate of the lead vehicle and the deceleration estimate of the neighbor vehicle.
On the contrary, Hisaie discloses wherein the processor is configured to compute the feedback force based on a minimum function of the deceleration estimate of the lead vehicle and the deceleration estimate of the neighbor vehicle.  (See Figs. 1 - 4, ¶0032 - ¶0033, ¶0039 - ¶0043 and ¶0048.  In particular, see ¶0032 - ¶0033, teaches wherein a deceleration estimate of the neighbor vehicle respective to a deceleration estimate of the lead vehicle is subsequently used to compute a feedback force (operation reaction force)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system wherein the feedback force is computed based on a minimum function of the deceleration estimate of the lead vehicle and the deceleration estimate of the neighbor vehicle, as taught by Hisaie, to reduce the accelerator pedal reaction force when the driver’s lane change intention is detected (see ¶0002 of Hisaie), thereby enabling benefits, including but not limited to: achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle, before the accelerator pedal reaction force decreases. 
As to Claim 3, 
Modified Takeda substantially discloses the method of claim 1, wherein the increased region of interest is based on a speed of the host vehicle (see Figs. 8, 16, ¶0079 - ¶0080, ¶0086 - ¶0087, and ¶0114 - ¶0120. In particular, see Fig. 8, ¶0063, ¶0086, ¶0120, and ¶0135, Takeda teaches by principle, precept, and example wherein a target position candidate setting part 111, such that the region of interest (lane-change-target-position T) can be increased based on speed and a steering angle (steering device 74 as the implement) of the host vehicle) and a yaw rate of the host vehicle.  (See Fig. 2 and ¶0060, vehicle sensor 60 includes a yaw rate sensor to determine the yaw rate of the host vehicle).
As to Claim 4, 
Modified Takeda discloses the method of claim 1, wherein the deceleration estimate of the lead vehicle is a dynamic estimate that is based on a function of a relative distance of the lead vehicle (see Figs. 6, 16 - 17, process method steps S108, and ¶0120 - ¶0121, Takeda teaches wherein the speed rate estimate of the lead vehicle is a dynamic estimate is based on a function (speed change curve) of a distance of the lead vehicle (m2), a speed of the lead vehicle (m2), and an acceleration of lead vehicle (m2)), 
a relative speed of the lead vehicle (see ¶0061 and ¶0120 - ¶0121, communication unit 65 acquires relative speed of the lead vehicle (m2)), and 
a relative acceleration of the lead vehicle.  (See Figs. 6, 16 - 17, process method steps S108, and ¶0120 - ¶0121, Takeda teaches a relative acceleration of the lead vehicle (m2)).
As to Claim 5, 
Modified Takeda substantially discloses the method of claim 1.
However, Takeda does not explicitly disclose wherein the deceleration estimate of the neighbor vehicle is a dynamic estimate that is based on a function of a relative distance of the neighbor vehicle, 
a relative speed of the neighbor vehicle, and 
a relative acceleration of the neighbor vehicle.
Conversely, Conrad discloses wherein the deceleration estimate of the neighbor vehicle is a dynamic estimate that is based on a function of a relative distance of the neighbor vehicle (see Fig. 3 ~ process method steps 310 - 340.  See equation 1 ~ EQ.1 and ¶0035 - ¶0038, controller 150 teaches a deceleration estimate (deceleration threshold function) acquires a relative distance of the neighbor vehicle (target vehicle 200)), 
a relative speed of the neighbor vehicle (see Fig. 3 ~ process method steps 310 - 340, ¶0034 and ¶0036 - ¶0038, controller 150 acquires the  neighbor vehicle (target vehicle 200) speed), and 
a relative acceleration of the neighbor vehicle.  (See Fig. 3 ~ process method steps 310 - 340, ¶0034 and ¶0036 - ¶0038, controller 150 teaches a relative acceleration of a neighbor vehicle (target vehicle 200)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system wherein the deceleration estimate of the neighbor vehicle is a dynamic estimate that is based on a function of a relative distance of the neighbor vehicle, a relative speed of the neighbor vehicle, and a relative acceleration of the neighbor vehicle, as taught by Conrad, to prevent an automated lane change that may otherwise be taken (see ¶0030 of Conrad), thereby enabling benefits, including but not limited to: enhanced vehicle safety; reliable, conditional lane change control; and achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle.
As to Claim 6, 
Modified Takeda discloses the method of claim 1, wherein increasing the region of interest is based on a detected speed of the host vehicle(see Figs. 8,16, ¶0079 - ¶0080, ¶0086 - ¶0087, and ¶0114 - ¶0120. In particular, see Fig. 8, ¶0086, and ¶0120, Takeda discloses vehicle control apparatus 100, wherein a target position candidate setting part 111, such that the region of interest (lane-change-target-position T) can be increased based on the detected speed of the host vehicle) and 
a steering angle of the host vehicle.  (See ¶0063 and ¶0135, steering device 74 affects a steering angle of the host vehicle).
As to Claim 7, 
Modified Takeda substantially discloses the method of claim 1, wherein increasing the region of interest is based on a detected a steering angle of the host vehicle.  (See Figs. 8, 16, ¶0079 - ¶0080, ¶0086 - ¶0087, and ¶0114 - ¶0120. In particular, see Fig. 8, ¶0063, ¶0086, ¶0120, and ¶0135, Takeda teaches by principle, precept, and example wherein a target position candidate setting part 111, such that the region of interest (lane-change-target-position T) can be increased based on a steering angle (steering device 74 as the implement) of the host vehicle).
However, Takeda does not explicitly disclose the method wherein increasing the region of interest is based on a detected speed of the neighbor vehicle.
On the contrary, Hisaie discloses the method wherein increasing the region of interest is based on a detected speed of the neighbor vehicle.  (See ¶0023 - ¶0024 and ¶0032 - ¶0034, Hisaie teaches increasing the region of interest is based on a detected speed of the neighbor vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system wherein increasing the region of interest is based on a detected speed of the neighbor vehicle, as taught by Hisaie, to reduce the accelerator pedal reaction force when the driver’s lane change intention is detected (see ¶0002 of Hisaie), thereby enabling benefits, including but not limited to: achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle, before the accelerator pedal reaction force decreases. 
As to Claim 8, 
Modified Takeda substantially discloses the method of claim 1.
However, Takeda does not explicitly disclose wherein the APO-to-torque conversion is adjusted based on one or more accelerator maps.
Hisaie, on the other hand, discloses wherein the APO-to-torque conversion is adjusted based on one or more accelerator maps.  (See Fig. 7, illustrates APO-to-torque conversion being adjusted based upon accelerator maps).

    PNG
    media_image7.png
    632
    450
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Takeda’s vehicle control system wherein the APO-to-torque conversion is adjusted based on one or more accelerator maps, as taught by Hisaie, to adjust the accelerator pedal reaction force when the driver’s lane change intention is detected (see ¶0002 of Hisaie), thereby enabling benefits, including but not limited to: achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle, before the accelerator pedal reaction force decreases. 
As to Claim 9, 
Modified Takeda substantially discloses the method of claim 8.
However, Takeda does not explicitly disclose wherein the one or more accelerator maps include a normal mode accelerator map, a regenerative mode accelerator map, and a comfort mode accelerator map.
Hisaie, on the other contrary, discloses wherein the one or more accelerator maps include a normal mode accelerator map.  (See Figs. 5, 7, and ¶0077, Hisaie teaches wherein the accelerator map includes a normal mode (normal reaction force characteristics)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system wherein the one or more accelerator maps include a normal mode accelerator map, as taught by Hisaie, to adjust the accelerator pedal reaction force across a variety acceleration spectrums when the driver’s lane change intention is detected (see ¶0002 of Hisaie), thereby enabling benefits, including but not limited to: achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle, before the accelerator pedal reaction force decreases. 
As to Claim 10, 
Modified Takeda substantially discloses the method of claim 1, wherein the first lateral distance is based on a width of a lane in which the lead vehicle is traveling.  (See Figs. 8 - 10, 16, ¶0093 - ¶0097, and ¶0146, teaching a first lateral distance based on a width of a lane which a lead vehicle is traveling).
However, Takeda does not explicitly disclose the second lateral distance is based on a width of a lane in which the neighbor vehicle is traveling.
On the contrary, Hisaie discloses the second lateral distance is based on a width of a lane in which the neighbor vehicle is traveling.  (See Fig. 4, ¶0040 - ¶0042.  In particular, see Fig. 4.  See ¶0042, Conrad teaches adaptive control of an automated lane change wherein the second lateral distance is based on a width of the neighbor vehicle (target vehicle 200)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system wherein the second lateral distance is based on a width of the neighbor vehicle, as taught by Conrad, to prevent an automated lane change that may otherwise be taken (see ¶0030 of Conrad), thereby enabling benefits, including but not limited to: enhanced vehicle safety; reliable, conditional lane change control; and achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle.

Claim 11 – 14 and 16 – 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0194354 A1 to TAKEDA (herein after "Takeda") in view of Japanese Patent No. JP 2006/137306 A to HISAE (herein after "Hisae").
As to Claim 11, 
Takeda’s vehicle control system discloses a host vehicle (see Figs. 1 – 2, host vehicle (vehicle M)) comprising: 
a sensor configured to detect a proximate distance of an object from the host vehicle (see Figs. 1 - 2, ¶0061, ¶0159 - ¶0165, and ¶0173 - ¶0174.  In particular, see Fig. 23 ~ inter-vehicle distance control unit 140 and determination part 141 utilizing a combination of sensors Finder 20, radar 30, camera 40 and vehicle sensor 60 to ascertain a proximate distance of an object from the host vehicle.  See ¶0159 - ¶0165); 
a processor (see ¶0067, vehicle control apparatus 100 comprises a processor) configured to: 
determine that the object is a lead vehicle based on the proximate distance between the host vehicle and the object (see Fig. 7 ~ S200 - S204, Fig. 8, ¶0098, ¶0161, inter-vehicle distance control unit 140 utilizes determination part 141 to establish a distance between host vehicle and  lead vehicle (a frontward traveling vehicle);
(see ¶0098 - ¶0103, In particular, Fig. 16, ¶0114 - ¶0120, lane-change-target-position), 
a steering angle of the host vehicle (see Fig. 2, ¶0063, ¶0108, and ¶0135, steering device 74 determines the steering angle of the host vehicle), and 
a yaw rate of the host vehicle (see Fig. 2 and ¶0060, vehicle sensor 60 includes a yaw rate sensor to determine the yaw rate of the host vehicle), and 
a first lateral distance based on a width of the lead vehicle (see Figs. 8 - 10 and ¶0093 - ¶0097, Takeda teaches by principle, precept, and example wherein a lead vehicle (frontward vehicle ahead of lane change target position) is used as a reference respective to a corresponding virtual vehicle vm to establish a first lateral distance based on a width of another lead vehicle (the virtual vehicle vm)), 
wherein the region of interest is a potential area of travel of the host vehicle.  (See Figs. 8,16, ¶0093, ¶0114 - ¶0120.  
However, Takeda does not explicitly disclose a method for use in a host vehicle comprising detecting a turn indicator of the host vehicle;
increasing the region of interest by a second lateral distance in response to the detection of the turn indicator,
 wherein the increased region of interest includes a neighbor vehicle, and 
adjust an accelerator pedal output (APO)-to-torque conversion based on the computed feedback force.
Hisaie, on the other hand, teaches detecting a turn indicator of the host vehicle (see Fig. 1 ~ driving behavior measurement unit 110 of winker (of which winker is not illustrated).  See Fig. 4 ~ S107 - S109.  See ¶0011, ¶0032 - ¶0033, wherein  the driving behavior measurement unit 110 detects a turn indication of a host vehicle); increasing the region of interest by a second lateral distance in response to the detection of the turn indicator (see ¶0032 - ¶0033, teaches wherein response to the detection of the turn indicator, the region of interest increases by a second lateral distance), wherein the increased region of interest includes a neighbor vehicle (see ¶0023 - ¶0024 and ¶0032 - ¶0034, teaches wherein a target area is identified between the host vehicle and a neighbor vehicle), and adjusting an accelerator pedal output (APO)-to-torque conversion based on the computed feedback force. (See Figs. 1 - 4.  See ¶0039 - ¶0043 and ¶0048, teaches wherein response to an estimated driving behavior intention of the driver (i.e., winker / turn signal light being activated, thus signaling the driver's intent to perform a lane change), an accelerator pedal 90 and its controlling servomotor 80 is adjusted respective, such that the computed feedback force (operation reaction force) based upon a torque conversion from the accelerator pedal reaction force control device 70).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system with detection of a turn indicator of the host vehicle and in response to the detection of the turn indicator, adjusting an accelerator pedal output-to-torque conversion based on the computed feedback force, as taught by Hisaie, to reduce the accelerator pedal reaction force when the driver’s lane change intention is detected (see ¶0002 of Hisaie), thereby enabling benefits, including but not limited to: achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle, before the accelerator pedal reaction force decreases. 
As to Claim 12, 
Modified Takeda substantially discloses the host vehicle of claim 11.
However, Takeda does not explicitly disclose wherein the processor is configured to compute the feedback force based on a minimum function of the deceleration estimate of the lead vehicle and the deceleration estimate of the neighbor vehicle.
Conversely, Hisaie discloses wherein the processor is configured to compute the feedback force based on a minimum function of the deceleration estimate of the lead vehicle and the deceleration estimate of the neighbor vehicle. (See Figs. 1 - 4, ¶0032 - ¶0033, ¶0039 - ¶0043 and ¶0048.  In particular, see ¶0032 - ¶0033, teaches wherein a deceleration estimate of the neighbor vehicle respective to a deceleration estimate of the lead vehicle is subsequently used to compute a feedback force (operation reaction force)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system wherein the feedback force is computed based on a minimum function of the deceleration estimate of the lead vehicle and the deceleration estimate of the neighbor vehicle, as taught by Hisaie, to reduce the accelerator pedal reaction force when the driver’s lane change intention is detected (see ¶0002 of Hisaie), thereby enabling benefits, including but not limited to: achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle, before the accelerator pedal reaction force decreases. 
As to Claim 13, 
Modified Takeda substantially discloses the host vehicle of claim 11, wherein the increased region of interest is based on a speed of the host vehicle (see Figs. 8, 16, ¶0079 - ¶0080, ¶0086 - ¶0087, and ¶0114 - ¶0120. In particular, see Fig. 8, ¶0063, ¶0086, ¶0120, and ¶0135, Takeda teaches by principle, precept, and example wherein a target position candidate setting part 111, such that the region of interest (lane-change-target-position T) can be increased based on speed and a steering angle (steering device 74 as the implement) of the host vehicle) and a yaw rate of the host vehicle.  (See Fig. 2 and ¶0060, vehicle sensor 60 includes a yaw rate sensor to determine the yaw rate of the host vehicle).
As to Claim 14, 
Modified Takeda discloses the host vehicle of claim 11, wherein the deceleration estimate of the lead vehicle is a dynamic estimate that is based on a function of a relative distance of the lead vehicle (see Figs. 6, 16 - 17, process method steps S108, and ¶0120 - ¶0121, Takeda teaches wherein the speed rate estimate of the lead vehicle is a dynamic estimate is based on a function (speed change curve) of a distance of the lead vehicle (m2), a speed of the lead vehicle (m2), and an acceleration of lead vehicle (m2)), 
a relative speed of the lead vehicle (see ¶0061 and ¶0120 - ¶0121, communication unit 65 acquires relative speed of the lead vehicle (m2)), and 
a relative acceleration of the lead vehicle.  (See Figs. 6, 16 - 17, process method steps S108, and ¶0120 - ¶0121, Takeda teaches a relative acceleration of the lead vehicle (m2)).
As to Claim 16, 
Modified Takeda discloses the host vehicle of claim 11, wherein the processor is configured to increase the region of interest based on a detected speed of the host vehicle (see Figs. 8,16, ¶0079 - ¶0080, ¶0086 - ¶0087, and ¶0114 - ¶0120. In particular, see Fig. 8, ¶0086, and ¶0120, Takeda discloses vehicle control apparatus 100, wherein a target position candidate setting part 111, such that the region of interest (lane-change-target-position T) can be increased based on the detected speed of the host vehicle) and 
a steering angle of the host vehicle.  (See ¶0063 and ¶0135, steering device 74 affects a steering angle of the host vehicle).

As to Claim 17, 
Modified Takeda discloses the host vehicle of claim 11, wherein the processor is configured to increase the region of interest based on a detected speed of the host vehicle (see Figs. 8,16, ¶0079 - ¶0080, ¶0086 - ¶0087, and ¶0114 - ¶0120. In particular, see Fig. 8, ¶0086, and ¶0120, Takeda discloses vehicle control apparatus 100, wherein a target position candidate setting part 111, such that the region of interest (lane-change-target-position T) can be increased based on the detected speed of the host vehicle) and 
a steering angle of the host vehicle.  (See ¶0063 and ¶0135, steering device 74 affects a steering angle of the host vehicle).
As to Claim 18, 
Modified Takeda substantially discloses the host vehicle of claim 11.
However, Takeda does not explicitly disclose wherein the APO-to-torque conversion is adjusted based on one or more accelerator maps.
Hisaie, on the other hand, discloses wherein the APO-to-torque conversion is adjusted based on one or more accelerator maps.  (See Fig. 7, illustrates APO-to-torque conversion being adjusted based upon accelerator maps).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Takeda’s vehicle control system wherein the APO-to-torque conversion is adjusted based on one or more accelerator maps, as taught by Hisaie, to adjust the accelerator pedal reaction force when the driver’s lane change intention is detected (see ¶0002 of Hisaie), thereby enabling benefits, including but not limited to: achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle, before the accelerator pedal reaction force decreases. 
As to Claim 19, 
Modified Takeda substantially discloses the host vehicle of claim 18.
However, Takeda does not explicitly disclose wherein the one or more accelerator maps include a normal mode accelerator map, a regenerative mode accelerator map, and a comfort mode accelerator map.
Hisaie, on the other contrary, discloses wherein the one or more accelerator maps include a normal mode accelerator map.  (See Figs. 5, 7, and ¶0077, Hisaie teaches wherein the accelerator map includes a normal mode (normal reaction force characteristics)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system wherein the one or more accelerator maps include a normal mode accelerator map, as taught by Hisaie, to adjust the accelerator pedal reaction force across a variety acceleration spectrums when the driver’s lane change intention is detected (see ¶0002 of Hisaie), thereby enabling benefits, including but not limited to: achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle, before the accelerator pedal reaction force decreases. 

Claims 15 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0194354 A1 to TAKEDA (herein after "Takeda") in view of Japanese Patent No. JP 2006/137306 A to HISAE (herein after "Hisae") as to claim 11 above, and further in view of U.S. Patent Application Publication No. US 2020/0290618 A1 to CONRAD et al. (herein after "Conrad").
As to Claim 15,
Modified Takeda substantially discloses the host vehicle of claim 11.
However, Takeda does not explicitly disclose wherein the deceleration estimate of the neighbor vehicle is a dynamic estimate that is based on a function           of a relative distance of the neighbor vehicle, 
a relative speed of the neighbor vehicle, and 
a relative acceleration of the neighbor vehicle.
Conversely, Conrad discloses wherein the deceleration estimate of the neighbor vehicle is a dynamic estimate that is based on a function of a relative distance of the neighbor vehicle (see Fig. 3 ~ process method steps 310 - 340.  See equation 1 ~ EQ.1 and ¶0035 - ¶0038, controller 150 teaches a deceleration estimate (deceleration threshold function) acquires a relative distance of the neighbor vehicle (target vehicle 200)), 
a relative speed of the neighbor vehicle (see Fig. 3 ~ process method steps 310 - 340, ¶0034 and ¶0036 - ¶0038, controller 150 acquires the  neighbor vehicle (target vehicle 200) speed), and 
a relative acceleration of the neighbor vehicle.  (See Fig. 3 ~ process method steps 310 - 340, ¶0034 and ¶0036 - ¶0038, controller 150 teaches a relative acceleration of a neighbor vehicle (target vehicle 200)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system wherein the deceleration estimate of the neighbor vehicle is a dynamic estimate that is based on a function of a relative distance of the neighbor vehicle, a relative speed of the neighbor vehicle, and a relative acceleration of the neighbor vehicle, as taught by Conrad, to prevent an automated lane change that may otherwise be taken (see ¶0030 of Conrad), thereby enabling benefits, including but not limited to: enhanced vehicle safety; reliable, conditional lane change control; and achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle.
As to Claim 20, 
Modified Takeda substantially discloses the host vehicle of claim 11, wherein the processor is configured to determine first lateral distance is based on a width of a lane in which the lead vehicle is traveling.  (See Figs. 8 - 10, 16, ¶0093 - ¶0097, and ¶0146, teaching a first lateral distance based on a width of a lane which a lead vehicle is traveling).
However, Takeda does not explicitly disclose the second lateral distance is based on a width of a lane in which the neighbor vehicle is traveling.
On the contrary, Hisaie discloses the second lateral distance is based on a width of a lane in which the neighbor vehicle is traveling.  (See Fig. 4, ¶0040 - ¶0042.  In particular, see Fig. 4.  See ¶0042, Conrad teaches adaptive control of an automated lane change wherein the second lateral distance is based on a width of the neighbor vehicle (target vehicle 200)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Takeda’s vehicle control system wherein the second lateral distance is based on a width of the neighbor vehicle, as taught by Conrad, to prevent an automated lane change that may otherwise be taken (see ¶0030 of Conrad), thereby enabling benefits, including but not limited to: enhanced vehicle safety; reliable, conditional lane change control; and achieves smooth acceleration according to the driver's intention when overtaking a preceding vehicle.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure can be found in the PTO-892 for the application submitted herewith, and is also listed below as follows:     
US 2021/0094539 A1, BELLER

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	



	
	/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661